UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a -oee ene -X
PATSY’S BRAND, INC.,

Plaintiff,

Vv.
99-CV-10175 (KMW)

LO.B. REALTY, INC., PATS Y’S INC., FRANK ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

Defendants.
ete 4

KIMBA M. WOOD, United States District Judge:

On November 6, 2019, Plaintiff filed objections to the written direct testimony and
appended exhibits of Defendant Isa “Frank” Brija. (ECF No. 235.) The Court rules on
Plaintiff's objections as follows:

1, Objection One: Sustained.

2. Objection Two: Overruled. The Court receives this testimony not for the truth of Mr.
Brija’s claim that Plaintiff is in decline, but only for the fact that Mr. Brija claims that
these purported facts informed his claimed “belief.”

3. Objection Three: Sustained.

4, Objection Four: Sustained.

   

Dated: New York, New York
December:; , 2019

 
 
 

A Pe uv
Mig Ragen

KIMBA M. WOOD
United States District Judge

 
